USCA11 Case: 21-11299      Date Filed: 01/18/2022   Page: 1 of 6




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 21-11299
                   Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
ANTWAN BOYD,


                                           Defendant-Appellant.


                   ____________________

          Appeal from the United States District Court
               for the Middle District of Florida
           D.C. Docket No. 8:08-cr-00251-JSM-AAS-1
                   ____________________
USCA11 Case: 21-11299         Date Filed: 01/18/2022    Page: 2 of 6




2                      Opinion of the Court                 21-11299


Before JORDAN, NEWSOM, and GRANT, Circuit Judges.
PER CURIAM:
       Antwan Boyd appeals the district court’s decision denying in
part his motion for a reduced sentence under § 404 of the First Step
Act. He argues that the district court abused its discretion by de-
clining to reduce his current 240-month sentence, which he argues
is substantively unreasonable, and by failing to provide adequate
explanation for its decision. We disagree and affirm.
                                  I.
       In 2008, a jury found Boyd guilty of possession with intent
to distribute 50 grams or more of cocaine base. At the time, a de-
fendant like Boyd with two or more prior felony drug convictions
was subject to a mandatory minimum life sentence for the offense.
21 U.S.C. § 841(b)(1)(A)(iii) (2006). The district court sentenced
Boyd to life in prison followed by ten years of supervised release.
In 2017, President Obama commuted Boyd’s life sentence to 240
months.
       Four years later, Boyd filed a motion seeking a further re-
duction in his sentence pursuant to § 404 of the First Step Act. That
statute provides that a district court that sentenced a defendant for
a “covered offense” may “impose a reduced sentence as if sections
2 and 3 of the Fair Sentencing Act of 2010 . . . were in effect at the
time the covered offense was committed.” First Step Act of 2018
§ 404(b), Pub. L. No. 115-391, 132 Stat. 5194, 5222. A “covered
USCA11 Case: 21-11299          Date Filed: 01/18/2022      Page: 3 of 6




21-11299                Opinion of the Court                           3

offense” is “a violation of a Federal criminal statute, the statutory
penalties for which were modified by section 2 or 3 of the Fair Sen-
tencing Act of 2010” that was committed before the effective date
of the Fair Sentencing Act. Id. § 404(a).
       As relevant here, § 2 of the Fair Sentencing Act changed the
quantity of crack cocaine necessary to trigger the penalties under
21 U.S.C. § 841(b)(1)(A)(iii) from 50 grams to 280 grams and the
quantity of crack cocaine necessary to trigger the penalties under
21 U.S.C. § 841(b)(1)(B)(iii) from 5 grams to 28 grams. Fair Sen-
tencing Act of 2010 § 2(a), Pub. L. No. 111-220, 124 Stat. 2372; see
21 U.S.C. § 841(b)(1)(A)(iii), (b)(1)(B)(iii) (2010). After the Fair Sen-
tencing Act, a defendant like Boyd with at least one prior felony
drug conviction faced a statutory penalty of ten years to life in
prison followed by at least eight years of supervised release for the
offense of possession with intent to distribute 50 grams of crack co-
caine. 21 U.S.C. § 841(b)(1)(B)(iii) (2010).
       Because § 2 of the Fair Sentencing Act modified the statutory
penalties for Boyd’s offense, the district court found that Boyd had
a “covered offense” and was eligible for a sentence reduction under
§ 404 of the First Step Act. See United States v. Jones, 962 F.3d
1290, 1298, 1303 (11th Cir. 2020). The court granted Boyd’s motion
in part and reduced his term of supervised release from ten years
to eight years. The court declined to reduce Boyd’s sentence of
imprisonment, however, finding that his 240-month sentence re-
mained appropriate. Boyd now appeals.
USCA11 Case: 21-11299        Date Filed: 01/18/2022     Page: 4 of 6




4                      Opinion of the Court                21-11299

                                 II.
       We review the district court’s denial of an eligible movant’s
request for a reduced sentence under the First Step Act for an abuse
of discretion. Id. at 1296. The abuse-of-discretion standard allows
for “a range of choice for the district court, so long as that choice
does not constitute a clear error of judgment.” United States v.
Frazier, 387 F.3d. 1244, 1259 (11th Cir. 2004) (en banc) (quotation
marks omitted).
                                III.
        Boyd argues that the district court abused its discretion by
declining to reduce his current 240-month sentence of imprison-
ment based on his rehabilitation in prison and changes to the Sen-
tencing Guidelines implemented since his original sentencing. He
also argues that the court failed to provide sufficient explanation
for its decision. We do not agree.
       First, although the district court was authorized to reduce
Boyd’s sentence under the First Step Act, it was not required to do
so. Jones, 962 F.3d at 1304; see First Step Act § 404(c) (“Nothing in
this section shall be construed to require a court to reduce any sen-
tence pursuant to this section.”). “District courts have wide lati-
tude to determine whether and how to exercise their discretion in
this context.” Jones, 962 F.3d at 1304. In exercising its discretion,
the district court may consider any relevant factor, including the
sentencing factors in 18 U.S.C. § 3553(a). Id. Contrary to Boyd’s
argument, however, the district court was not required to consider
USCA11 Case: 21-11299        Date Filed: 01/18/2022     Page: 5 of 6




21-11299               Opinion of the Court                        5

or give any particular weight to the specific § 3553(a) factors that
Boyd contended were most significant, nor was it required to re-
duce his sentence based on changes in the law other than those
made by the referenced provisions of the Fair Sentencing Act, in-
cluding postsentencing changes to the career-offender Guidelines
that have not been made retroactive. See United States v. Stevens,
997 F.3d 1307, 1316 (11th Cir. 2021); United States v. Taylor, 982
F.3d 1295, 1302 (11th Cir. 2020).
        Based in part on Boyd’s career-offender status, his revised
Guidelines imprisonment range for purposes of his First Step Act
motion was 360 months to life. Considering Boyd’s criminal his-
tory, the seriousness of his offense conduct—which involved 959
grams of crack cocaine—and the fact that his current sentence is
significantly less than his Guidelines range and far below the statu-
tory maximum sentence of life in prison, we cannot say that the
district court’s determination that the 240-month sentence re-
mained appropriate was “a clear error of judgment.” Frazier,
387 F.3d. at 1259; see United States v. Muho, 978 F.3d 1212, 1227
(11th Cir. 2020) (“sentences that fall within the Guidelines range or
that are below the statutory maximum are generally reasonable”).
       Second, the district court’s order, though relatively brief,
was sufficient “to allow for meaningful appellate review.” Stevens,
997 F.3d at 1317. In this context, we require only that the district
court provide sufficient explanation to show that it considered the
parties’ arguments and had a reasoned basis for denying the sen-
tence reduction. Id. The court’s order here made clear that it had
USCA11 Case: 21-11299        Date Filed: 01/18/2022     Page: 6 of 6




6                      Opinion of the Court                21-11299

reviewed the parties’ briefs, the probation officer’s memorandum,
the procedural history of Boyd’s charges and convictions, and the
presentence investigation report, which detailed Boyd’s offense
conduct, criminal history, and personal and family information
gathered at the time of his original sentencing. The court identified
Boyd’s adjusted statutory and Guidelines sentencing ranges and in-
dicated that it had considered Boyd’s request for a reduced sen-
tence of 188 months. Finally, the court explained that it had con-
sidered the § 3553(a) factors and “the nature and seriousness of any
danger posed by a reduction” and determined that Boyd’s existing
240-month sentence was “sufficient, but not greater than neces-
sary, to punish” Boyd. This explanation was more than adequate
to allow us to discern the bases for its decision. See United States
v. Potts, 997 F.3d 1142, 1146 (11th Cir. 2021); Stevens, 997 F.3d
at 1317.
                                IV.
      The district court acted within its discretion in denying
Boyd’s motion for a reduction in his sentence and adequately ex-
plained its reasons for doing so. We therefore affirm.
      AFFIRMED.